January 4, 1968


Hon. John Kinross-Wright            Opinion NO. ~-178
Commissioner, Texas Department
  of Mental Health & Mental         Re:   Responsibility for burial
  Retardation                             of indigent patients who
Box S, Capitol Station                    die while on furlough from
Austin, Texas 78711                       a state hospital or while
                                          in a state hospital.
Dear Dr. Kinross-Wright:
          In your request for an opinion from this office, you
state the following:
         'Our department has an increasing number
    of Its elderly patients who are furloughed to
    licensed nursing homes with funds available
    through the State Department of Public Welfare.
    We are advised that such Public Welfare bene-
    fits do not Include any funds for the burial
    of such indigent furloughed patients.
         "In attempting to determine where the
    responsibility for such burial arrangements
    and costs belong we noted that Article 912a-
    20, V.C.S. appears to place such burden on
    the County in which the death occurs, but it
    has been held In Attorney General's Opinion
    No. O-2392 that the State was impliedly ob-
    ligated to shoulder this responsibility under
    provisions of Art. 3241 V.C.S. which is almost
    identical language to the present Art. 3196a
    under which this department functions.
          "Please advise us who is authorized and
     required to bury indigent patients who die:
          "(a) While on furlough from a state
               hospital?


                            -855-
Hon. John Kinross-Wright, page 2 (M-178)

          "(b) While in a state hospital?"
          Article 912a-20 and Article 2351, Section 12, Ver-
non's Civil Statutes, state that the Commissioners Court shall
provide for the burial of paupers. However, in Article 3196a,
Vernon's Civil Statutes, relative to indigent patients admitted
to state hospitals, the statute provides as follows:
          "Section 1. Patients admitted to State
     hospitals and State psychopathic hospitals
     shall be of two classes, to wit:

          "Indigent patients;
          "Non-indigent patients;
          "Indigent patients are those who possess
     no property of any kind nor have anyone legally
     responsible for their support, and who are un-
     able to reimburse the State. This class shall
     be supported at the expense of the State."
          In Attorney General's Opinion No. O-2392 (1940) a
similar statute (Article 3241, Vernon's Civil Statutes) was
construed to make the State and not the county liable for the
burial of public indigent patients who reside in the county and
die in the State sanitarium. In your request you stated that
you have a copy of this opinion.
          The reasoning of Attorney General's Opinion No. O-2392
       and the authority cited therein, control the questions
$%$)consideration     It is therefore the opinion of this office
that it is the obligation of the State to bury indigent patients
who die while In a State hospital or on furlough from a State
hospital.
                     SUMMARY
          Under the provisions of Article 3196a, Ver-
     non's Civil Statutes, It is the obligation of
     the State of Texas to bury indigent patients
     who die while in a State hospital or while on
     furlough from a State hospital.

                            VJ truly yours,




                            -856-
         L    -




--   -




         Hon. John Klnross-Wright, page 3 (M-178)


         Prepared by Jack Sparks
         Assistant Attorney General
         APPROVED:
         OPINION COMMITTEE
         Hawthorne Phillips, Chairman
         Kerns Taylor, Co-Chairman
         W. V. Geppert
         Bill Allen
         Z. T. Fortescue
         Pat Cain
         A. J, CARUBBI, JR,
         Staff Legal Assistant




                                      -857-